                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEENAN G. WILKINS,                                Case No. 16-cv-00221-SI
                                   8                   Petitioner,
                                                                                           ORDER GRANTING
                                   9             v.                                        ADMINISTRATIVE MOTION FOR
                                                                                           EXTENTION OF TIME TO FILE
                                  10     JEFF MACOMBER,                                    PETITIONER'S ELECTION
                                  11                   Respondent.                         Re: Dkt. No. 101
                                  12
Northern District of California
 United States District Court




                                  13          After review of Petitioner’s Administrative Motion for Extension of Time to File Petitioner’s

                                  14   Election, and for good cause shown, the Court hereby ORDERS that petitioner Keenan Wilkins

                                  15   shall make his election, as detailed in Docket No. 79 at 25:1-18, on or before February 28, 2020.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: November 15, 2019                        ______________________________________
                                  20                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
